PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/907,692
Filing Date: 28 Feb 2018
Appellant(s): Ghannam et al.



__________________
Charles A. Bieneman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 19, 2021.
DETAILED ACTION
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Broadest Reasonable Interpretation
	i. fluid consumption signal
Regarding the specific description relied upon for the BRI of a fluid consumption signal within the specification ¶43 as referenced on page 8 of the appeal brief explicitly states “in one example, the consumption signal may be a binary signal” implying that there may be other examples as well as other potential signals encompassing the consumption signal. In the BRI utilized within the prior office actions regarding fluid consumption signal include any notification/actuation that the fluid is being consumed.  Any request to narrow this interpretation must be explicitly stated within the claimed material in order to overcome the present interpretation.

	ii. request for cleaning
Regarding the specific description being relied upon for the BRI of a request for cleaning as being a computer initiating a cleaning cycle, the exact quote from ¶43 is:

	The e.g. language followed by a list of examples as well as etcetera implies the list of potential request for cleanings again is open ended and not inherently limited to a user or computer asking another computer to initiate a cleaning request.  Present BRI of the “request for cleaning” is any initiation of a cleaning cycle, whether pump activation, autonomous or manual cleaning activation, etc. Further limiting claim elements can and will narrow this interpretation but without such explicit language this is how the examiner has interpreted the language.

B. Rejection to Independent Claim 1
With respect to claim 1 being rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 2015/0206359) in view of Delp (US 2016/0139600) and Snider (US 2014/0270379), the appeal brief page 9 asserts Snider does not disclose “instructions to determine the fluid consumption signal include instructions to determine that a request for cleaning is activated” by stating that the drivers activation of the washer fluid pump (Snider ¶21) does not directly correlate to the request for cleaning being activated since Snider further discloses limiting the washer fluid used based on a fluid level threshold.  The limiting of the washer fluid based on the request for cleaning and the detected fluid level is an explicit disclosure of the claimed element above, the further instructions do not limit this factor.
In ¶21 of the present application, the fluid consumption signal is described as “at least one of a fluid pump is activated and a request for cleaning is activated.” thus including the request for cleaning is activated” includes any activation of a cleaning system including the actuation of a washer fluid pump or a wash button as disclosed within Snider.
Snider explicitly discloses the pump may be activated utilizing a camera wash button, switch, or similar control or it may be activated by a controller or processing unit (¶21) thus even directly fitting the more narrow interpretation proffered by the appellant on appeal brief page 8.  In Snider ¶21-24, the automatic spraying system may request a cleaning which then sends out a pump activation system thereby directly corresponding to the recited “instructions to determine the fluid consumption signal include instructions to determine that a request for cleaning is activated.” This claim element at most requires instructions to determine the amount of fluid consumed when a cleaning request is activated, which is taught in Snider ¶21-24 in order to maintain clean sensors without using too much cleaning fluid, thereby determining a fluid consumption when a cleaning request is activated.
Appellant’s allegation that the Snider reference at most initiates a cleaning operation then monitors a fluid operation is quite narrowing in the scope of the material actually presented within Snider especially given the above statements addressing the BRI of the claimed material. Snider’s measurement of fluid level as well as the activation of the pump is read as a simultaneous function in the activation of the cleaning system either manually or automatically (Snider ¶23).


C. Rejection to Dependent Claim 2
With respect to claim 2 being rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 2015/0206359) in view of Delp (US 2016/0139600) and Snider (US 2014/0270379), as applied to claim 1 above, further in view of Rollinger et al. (US 2016/0186648), the appeal brief page 10 argues the “determine that the first fluid level is below the threshold further based on data describing vehicle motion” is not disclosed within Rollinger given that Rollinger uses separate standpipe measurements in order to compensate for vehicular motion (Rollinger ¶7). The claim only states the fluid level is determined based on data describing vehicle motion. 
Rollinger ¶113 explicitly discloses applying assumed slosh data to the raw standpipe data to calculate the adjusted standpipe coolant level utilizing “acceleration sensor 1602, attitude sensor 1604, vehicle speed sensor 1606, and wheel speed sensor 1608 may be used to determine longitudinal acceleration, lateral acceleration, longitudinal attitude, and lateral attitude at 1610” which is an explicit disclosure of calculating fluid level using data describing vehicle motion. The sloshing behavior and magnitude thereof and its effects on the sensor level reading is directly reflected by the motion of the vehicle. The sloshing of fluid within a tank of a moving object or vehicle is a well-known function to one of ordinary skill in the art as any fluid within a moving vehicle is inherently not consistently level when the vehicle is accelerating, breaking, turning etc., similarly to the human moving around within the vehicle.  Any stationary 
The claim element “based on data describing vehicle motion” is in fact a very broad description of amending the fluid level data with any data accounting for vehicular motion, and as written could include data such as accounting for the vehicle being turned on, given that the activation of the engine of a vehicle inherently causes vibrations throughout the entire vehicle causing a technical vehicle motion.  The final office action however took this data to mean based on the turning and varying acceleration of the vehicle such as to account for the slosh factor as stated within Rollinger.  The phrase “based on” in itself is broad in its recitation as it doesn’t disclose what the data is, what sensors are used, type of motion, or what is being done with this information other than simply stating the fluid level somehow utilizes some data that has a general association with motion associated with a vehicle. Any further narrowing of the very broad claim language above must be explicitly stated.
Thus the rejection of claim 2 is proper and should be maintained and further dependent rejections should likewise be maintained for the reasons above.

D. Rejection to Independent Claim 21
With respect to claim 21 being rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Ahmad et al. (US 2015/0206359) in view of Delp (US 2016/0139600) and Snider (US 2014/0270379) and Linsmeier et al. (US 2018/0293818), appeal brief page 11 asserts similar remarks as above in regards to “the request for cleaning is deactivated” and 
Appellant’s allegation that “the office action discloses at most determining to deliver a maximum number of sprays and then ceasing spraying in order to prevent overuse of washer fluid” as addressed above in regards to claim 1 does not address the correlative comparison between the base aspects of the references as well as the present application.  This statement is limiting the overall function/combination of art beyond that explicitly disclosed within both the final office action as well as this response.  
Appellant’s allegation, in appeal brief page 11, that the Snider reference at most teaches a system delivering maximum number of sprays the ceasing in order to prevent overuse of the washer fluid, when in actuality in the most basic of terms at least initiates a cleaning system based on the number of allowable cycles given the fluid level detection, which as discussed above, does in fact disclose measuring the fluid level of the cleaning fluid in combination with the request for cleaning and the specific number of cycles, in which the fluid consumption is only measured when the actual spray cleaning is activated being the request for cleaning is activated and inherently does not measure fluid consumption when the pump is not activated thereby not measuring when the request for cleaning is deactivated. As acknowledged, Snider does not address the leak detection system.
determine a leak in the container upon simultaneously determining a lack of fluid consumption and determining that the first fluid level has changed” where Linsmeier is even quoted on appeal brief page 11 as stating “there is a steady decline in the measurements without the water being discharged by the pump system” (Linsmeier ¶86).  Referring to the same argument as above regarding the lack of fluid consumption as well as the request for cleaning is deactivated being interpreted as the same as a cleaning pump being deactivated.
The appeal brief further asserts on page 12 that each individual reference does not fully meet the invention as claimed, which is a valid statement. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant’s allegation that the combination of Snider and Linsmeier “at most would result at most in a system that determines leaks by determining that a fluid level had changed (Linsmeier) and that, separately, also determines that a request for cleaning has been activated (Snider)” is separately addressing individual art and not even including all of the art in the combination as disclosed and should be taken as such in its piecemeal analysis.
The full combination of art as described within the final rejection includes the fluid level detection system based on threshold data, measuring fluid consumed based on discharge volume and determining a second fluid level based on the previous data in Ahmad, the navigation based on fluid level of Delp, the spray/cycle actuation based on fluid level control of 
Thus the rejection of claim 21 is proper and should be maintained and further dependent rejections should likewise be maintained for the reasons above.

E. Rejection to Independent Claim 26
With respect to claim 26 being rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Ahmad et al. (US 2015/0206359) in view of Delp (US 2016/0139600) and Snider (US 2014/0270379) and Linsmeier et al. (US 2018/0293818), appeal brief page 12 relies on the same arguments above regarding claim 21 and responses should be taken in kind.
Asserting that Ahmad at most determines a second fluid level based either on predetermined volume and the discharge volume of fluid based on consumption signal and fluid level sensor data reduces an entire 11 page specification down to less than one sentence and should not be limited as such.  Stating the lack of utilization of fluid cycle data within Ahmad as addressed within the final rejection would be a valid statement. Further reduction of the Snider reference to a single paragraph citation overly simplifies the Examiner’s discussion of the reference and an entire specification.  The combination of art as described both in the final office action as well as below is to be addressed within arguments to the rejection, not individually limiting features of individual references down to less than one sentence each.
Appellant’s assertion that Snider is the only reference that even addresses the art and that it at most does not address the claimed material does not take into consideration the analogous art of the other sources as addressing fluid level determination/leak detection 
Appeal brief pages 12-13 asserts the office action lacks a disclosure of the utilization of number of cleaning cycles with the fluid consumption signal, however it is in fact addressed in Snider ¶21-24 that the request for cleaning is maintained by the number of sprays which corresponds to the number of cleaning cycles in the claim, as written in the Final Rejection of 8/21/20 page 15 third paragraph.  The utilization of the cycle fluid amount and fluid level detection of Snider in combination with the discharge volume detection/level detection of Ahmad does address the claimed elements of determining predetermined fluid level, discharge volume based on consumption signal, second fluid level using consumption data, where consumption data includes number of cleaning cycles with a measured fluid amount per cycle, given the number of sprays is based on the amount of fluid consumed on each spray.  This alone is enough correlative citation given alone, but upon further consideration of the other references include reference fluid level detection based on number of cycles such as that of Ahmad ¶37 and ¶46 as utilized in the rejection of Claims 10 and 24. Further combination of the spray cycles of Snider and the usage amount per cycle of Ahmad would if not alone then definitely in combination disclose “determine a second fluid level based on the fluid consumption signal, and the fluid level sensor data, wherein the fluid consumption signal includes at least a number of cleaning cycles”.
Thus the rejection of claim 26 is proper and should be maintained and further dependent rejections should likewise be maintained for the reasons above.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664 
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.